DETAILED ACTION
Claims 1-6 are pending. Claims 4-6 were added via amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The examiner finds support for the amended subject matter in paragraphs [0033], [0079], and [0097] of the specification’s corresponding PG Pub (US PG Pub 2020/0177359). If the applicant disagrees with this conclusion or believes other paragraphs are additionally relevant, they are invited to state as such on the record.
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
On pages 5-7 of the remarks, in regard to independent claims 1, 2, 5, and 6, the applicant submits that Lee fails to adequately teach or suggest all of the claimed features. In particular, the applicant contends that Lee fails to describe, “a processor that determines a length of a symbol section that is allocated to the PDSCH or PUSCH by using information, included in the downlink control information, regarding a resource to be allocated,” as required by independent claim 1 (with similar language included in independent claims 2, 5, and 6). The applicant states that the DCI of Lee (as shown in ¶s 0011, 0055, and 0059), merely teaches a subframe for an ACK/NACK response. In other words, the subframe determination of Lee does not equate to determining the length of the symbol section, as claimed by the applicant. Based on this rationale, the applicant states that the claims are in condition or allowance.
The examiner respectfully disagrees. The examiner respectfully notes that Lee discloses two PDSCH regions within a subframe (see fig. 7). Downlink control information (DCI) is received via the PDCCH and e-PDDCH, where the DCI is used to schedule the PDSCH (see ¶s 0036 and 0058). As can been seen in fig. 7 (see “PDSCH 1” and “PDSCH scheduled by E-PDCCH”), each PDSCH region can occupy a different length (or number) of symbols. For instance, in “PDSCH 1” is 12 symbols, while “PDSCH scheduled by E-PDCCH” is 11 symbols. Therefore, the DCI received determines the length of symbols allocated to each PDSCH. Based on this reasoning, the examiner believes that Lee teaches the claimed features.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US PG Pub 2014/0044084, which was cited in the prior Office Action).
As per claim 1, Lee et al. teach a terminal comprising: 
a receiver that receives downlink control information used for scheduling a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH); and a processor that determines a length of a symbol section that is allocated to the PDSCH or PUSCH by using information, included in the downlink control information, regarding a resource to be allocated [Lee, ¶ 0011, “a method of transmitting an uplink ACK/NACK (Acknowledgement/Negative ACK) response, which is transmitted to an eNode B by a user equipment in a time division multiplexing wireless communication system includes the steps of receiving an uplink-downlink subframe configuration from the eNode B, receiving a downlink control information and a downlink data information scheduled by the downlink control information from the eNode B based on the uplink-downlink subframe configuration, and transmitting an ACK/NACK response for the downlink data information to the eNode B, wherein a subframe to which the ACK/NACK response is transmitted is determined according to whether an end symbol of the downlink control information is a symbol situated after a specific symbol of the subframe, which has received the downlink control information”, A user equipment contains a receiver and a processor (see fig. 8 and ¶ 0091). The user equipment receives downlink control information (DCI) on both the PDCCH (see ¶ 0037) and e-PDCCH (see fig. 7, ¶s 0055 and 0056). The DCI includes information for efficiently scheduling and transmitting the PDSCH (or physical downlink shared channel, see fig. 7, ¶s 0057-0059). The UE further uses the symbol configuration of the DCI to allocate a resource for transmission of ACK/NACK signaling corresponding to the PDSCH (see ¶s 0012 and 0058). Fig. 7 shows that “PDSCH 1” is 12 symbols, while “PDSCH scheduled by E-PDCCH” is 11 symbols. Each PDSCH region is scheduled by DCI from the PDCCH and E-PDCCH respectively (see ¶s 0036 and 0058).].
As per claim 2, Lee et al. teach the terminal according to claim 1. Lee et al. also teach wherein the processor determines feedback timing of delivery acknowledgement information for the PDSCH, based on the downlink control information [Lee, ¶ 0011, “a method of transmitting an uplink ACK/NACK (Acknowledgement/Negative ACK) response, which is transmitted to an eNode B by a user equipment in a time division multiplexing wireless communication system includes the steps of receiving an uplink-downlink subframe configuration from the eNode B, receiving a downlink control information and a downlink data information scheduled by the downlink control information from the eNode B based on the uplink-downlink subframe configuration, and transmitting an ACK/NACK response for the downlink data information to the eNode B, wherein a subframe to which the ACK/NACK response is transmitted is determined according to whether an end symbol of the downlink control information is a symbol situated after a specific symbol of the subframe, which has received the downlink control information”, A user equipment contains a receiver and a processor (see fig. 8 and ¶ 0091). The user equipment receives downlink control information (DCI) on both the PDCCH (see ¶ 0037) and e-PDCCH (see fig. 7, ¶s 0055 and 0056). The DCI includes information for efficiently scheduling and transmitting the PDSCH (or physical downlink shared channel, see fig. 7, ¶s 0057-0059). The UE further uses the symbol configuration of the DCI to allocate a resource for transmission of ACK/NACK signaling corresponding to the PDSCH (see ¶s 0012 and 0058). Fig. 7 shows that “PDSCH 1” is 12 symbols, while “PDSCH scheduled by E-PDCCH” is 11 symbols. Each PDSCH region is scheduled by DCI from the PDCCH and E-PDCCH respectively (see ¶s 0036 and 0058).].
As per claim 3, Lee et al. teach a radio communication method for a terminal, comprising: 
receiving downlink control information used for scheduling a physical downlink shared channel (PDSCH) or physical uplink shared channel (PUSCH); and determining a length of a symbol section that is allocated to the PDSCH or PUSCH by using information, included in the downlink control information, regarding a resource to be allocated [Lee, ¶ 0011, “a method of transmitting an uplink ACK/NACK (Acknowledgement/Negative ACK) response, which is transmitted to an eNode B by a user equipment in a time division multiplexing wireless communication system includes the steps of receiving an uplink-downlink subframe configuration from the eNode B, receiving a downlink control information and a downlink data information scheduled by the downlink control information from the eNode B based on the uplink-downlink subframe configuration, and transmitting an ACK/NACK response for the downlink data information to the eNode B, wherein a subframe to which the ACK/NACK response is transmitted is determined according to whether an end symbol of the downlink control information is a symbol situated after a specific symbol of the subframe, which has received the downlink control information”, A user equipment contains a receiver and a processor (see fig. 8 and ¶ 0091). The user equipment receives downlink control information (DCI) on both the PDCCH (see ¶ 0037) and e-PDCCH (see fig. 7, ¶s 0055 and 0056). The DCI includes information for efficiently scheduling and transmitting the PDSCH (or physical downlink shared channel, see fig. 7, ¶s 0057-0059). The UE further uses the symbol configuration of the DCI to allocate a resource for transmission of ACK/NACK signaling corresponding to the PDSCH (see ¶s 0012 and 0058). Fig. 7 shows that “PDSCH 1” is 12 symbols, while “PDSCH scheduled by E-PDCCH” is 11 symbols. Each PDSCH region is scheduled by DCI from the PDCCH and E-PDCCH respectively (see ¶s 0036 and 0058).].
As per claim 5, Lee et al. teach a base station comprising: a transmitter that transmits downlink control information used for scheduling a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH); and a processor that indicates a length of a symbol section that is allocated to the PDSCH or the PUSCH by using information, included in the downlink control information, regarding a resource to be allocated [Lee, ¶ 0011, “a method of transmitting an uplink ACK/NACK (Acknowledgement/Negative ACK) response, which is transmitted to an eNode B by a user equipment in a time division multiplexing wireless communication system includes the steps of receiving an uplink-downlink subframe configuration from the eNode B, receiving a downlink control information and a downlink data information scheduled by the downlink control information from the eNode B based on the uplink-downlink subframe configuration, and transmitting an ACK/NACK response for the downlink data information to the eNode B, wherein a subframe to which the ACK/NACK response is transmitted is determined according to whether an end symbol of the downlink control information is a symbol situated after a specific symbol of the subframe, which has received the downlink control information”, A user equipment contains a receiver and a processor (see fig. 8 and ¶ 0091). A base station (see fig. 1, “eNB”) is generally recognized as containing the disclosed structure. The eNB transmits downlink control information (DCI) on both the PDCCH (see ¶ 0037) and e-PDCCH (see fig. 7, ¶s 0055 and 0056). The DCI includes information for efficiently scheduling and transmitting the PDSCH (or physical downlink shared channel, see fig. 7, ¶s 0057-0059). The UE further uses the symbol configuration of the DCI to allocate a resource for transmission of ACK/NACK signaling corresponding to the PDSCH (see ¶s 0012 and 0058). Fig. 7 shows that “PDSCH 1” is 12 symbols, while “PDSCH scheduled by E-PDCCH” is 11 symbols. Each PDSCH region is scheduled by DCI from the PDCCH and E-PDCCH respectively (see ¶s 0036 and 0058).].
As per claim 6, Lee et al. teach a system comprising a base station and a terminal, wherein: the base station comprises: a transmitter that transmits downlink control information used for scheduling a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH); and a first processor that indicates a length of a symbol section that is allocated to the PDSCH or the PUSCH by using information, included in the downlink control information, regarding a resource to be allocated; and the terminal comprises: a receiver that receives the downlink control information used for scheduling the PDSCH or the PUSCH; and a second processor that determines the length of the symbol section that is allocated to the PDSCH or the PUSCH by using information, included in the downlink control information, regarding the resource to be allocated [Lee, ¶ 0011, “a method of transmitting an uplink ACK/NACK (Acknowledgement/Negative ACK) response, which is transmitted to an eNode B by a user equipment in a time division multiplexing wireless communication system includes the steps of receiving an uplink-downlink subframe configuration from the eNode B, receiving a downlink control information and a downlink data information scheduled by the downlink control information from the eNode B based on the uplink-downlink subframe configuration, and transmitting an ACK/NACK response for the downlink data information to the eNode B, wherein a subframe to which the ACK/NACK response is transmitted is determined according to whether an end symbol of the downlink control information is a symbol situated after a specific symbol of the subframe, which has received the downlink control information”, A user equipment contains a receiver and a processor (see fig. 8 and ¶ 0091). A base station (see fig. 1, “eNB”) is generally recognized as containing the disclosed structure. The eNB transmits downlink control information (DCI) on both the PDCCH (see ¶ 0037) and e-PDCCH (see fig. 7, ¶s 0055 and 0056). The DCI includes information for efficiently scheduling and transmitting the PDSCH (or physical downlink shared channel, see fig. 7, ¶s 0057-0059). The UE further uses the symbol configuration of the DCI to allocate a resource for transmission of ACK/NACK signaling corresponding to the PDSCH (see ¶s 0012 and 0058). Fig. 7 shows that “PDSCH 1” is 12 symbols, while “PDSCH scheduled by E-PDCCH” is 11 symbols. Each PDSCH region is scheduled by DCI from the PDCCH and E-PDCCH respectively (see ¶s 0036 and 0058).].
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 3/25/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464